FILED
                            NOT FOR PUBLICATION
                                                                               JUN 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERTO ORTIZ MENDOZA, AKA                       No.   17-72455
Roberto Ortiz, AKA Roberto Ortiz
Mendosa, AKA Robert Ortiz Mendoza,               Agency No. A200-244-692

              Petitioner,
                                                 MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 14, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and SIMON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
      Roberto Ortiz Mendoza (Ortiz Mendoza), a citizen and native of Mexico,

petitions for review of a decision of the Board of Immigration Appeals (BIA)

dismissing his appeal of the denial of asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). Ortiz Mendoza also

challenges the denial of a requested continuance to apply for a U visa.

      We review the agency’s adverse credibility determination for substantial

evidence. See Lalayan v. Garland, 4 F.4th 822, 826 (9th Cir. 2021). We also

review for substantial evidence “factual findings underlying the BIA’s

determination that a petitioner is not eligible for asylum, withholding of removal,

or CAT relief.” Plancarte Sauceda v. Garland, 23 F.4th 824, 831 (9th Cir. 2022),

as amended (citation omitted). “The decision to grant or deny [a] continuance is

within the sound discretion of the judge and will not be overturned except on a

showing of clear abuse.” Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(citation, alteration, footnote reference, and internal quotation marks omitted).

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Ortiz Mendoza’s asylum application of asserted

persecutory events. Although Ortiz Mendoza testified that he feared returning to

Mexico because he was threatened and assaulted, his grandmother was threatened,

and his cousin was murdered, he did not mention these incidents in his asylum


                                           2
application or supporting declaration. These material omissions “regarding what

happened to him in Mexico . . . more than adequately support[ed] the agency’s

factual determination as to [Ortiz Mendoza’s] lack of credibility.”

Ruiz-Colmenares v. Garland, 25 F.4th 742, 749 (9th Cir. 2022). The immigration

judge (IJ) afforded Ortiz Mendoza an opportunity to explain the omissions, but

“the IJ and [BIA] were not compelled to accept [his] explanation[s].” Li v.

Garland, 13 F.4th 954, 961 (9th Cir. 2021) (citation omitted).

      Even if deemed credible, Ortiz Mendoza did not sufficiently demonstrate

that he suffered persecution in Mexico warranting withholding of removal.1 Ortiz

Mendoza testified that, prior to his entry into the United States in 1987, he was

threatened by “[s]ome people” when he was returning from school, and that, when

he was sixteen years old, unidentified individuals “beat [him] up.” Ortiz Mendoza

also testified that neighbors threatened his grandmother, and that his cousin was

murdered by unidentified individuals. Ortiz Mendoza has not returned to Mexico


      1
          Contrary to Ortiz Mendoza’s assertion that the BIA failed to address
whether he was entitled to a waiver of the one-year filing requirement for asylum,
the BIA declined to reach this issue because Ortiz Mendoza’s “counsel at the time
of the merits hearing stated that [Ortiz Mendoza] was not contesting the 1-year bar
and that he was only seeking withholding of removal and protection under the
Convention Against Torture.” Ortiz Mendoza’s counsel confirmed before the IJ
that Ortiz Mendoza was only seeking withholding of removal and CAT relief. As
a result, we limit our review to Ortiz Mendoza’s withholding of removal and CAT
claims.
                                          3
in thirty years, and substantial evidence supports the BIA’s conclusion that “the

threats and one beating he suffered [did] not rise to the level of persecution.” See

Sharma v. Garland, 9 F.4th 1052, 1061-62 (9th Cir. 2021) (explaining that “[w]e

have repeatedly denied petitions for review when, among other factors, the record

did not demonstrate significant physical harm,” and that “mere threats, without

more, do not necessarily compel a finding of past persecution”) (citations,

alteration, and internal quotation marks omitted).

       Substantial evidence also supports the denial of CAT relief because “the

combination of [Ortiz Mendoza’s] testimony and the non-testimonial evidence . . .

[fell] short of demonstrating the particularized and more likely-than-not threat of

future torture needed to obtain CAT relief,” especially as he “offered no evidence

of past torture.” Ruiz-Colmenares, 25 F.4th at 751.

       Finally, the IJ did not abuse her discretion when she denied a continuance

for Ortiz Mendoza to apply for a U visa because he had not obtained the requisite

documentation to file his application and any visa approval was speculative. See

Singh, 638 F.3d at 1274 (noting that an IJ is “not required to grant a continuance

based on . . . speculation[ ]”).2


       2
        Although Ortiz Mendoza maintains that an IJ has jurisdiction to adjudicate
waivers of inadmissibility for U visa applicants, we lack jurisdiction over this
                                                                        (continued...)
                                          4
      PETITION DENIED.




      2
      (...continued)
unexhausted issue. See Amaya v. Garland, 15 F.4th 976, 986 (9th Cir. 2021).
                                        5